LAND, J.
The defendant, indicted for murder and found guilty of manslaughter, has appealed from a sentence of imprisonment in the state penitentiary for ten years.
Defendant’s bill of exception to the overruling of his motion for a new trial is based on the ground that a member of the grand jury, which indicted the defendant, served on the petit jury which convicted him.
The counsel for the state objects to the consideration of this bill because it was signed six days after this appeal was granted by the court below.
In State v. Hauser, 112 La. 328, 36 South. 402, this court said:
“Bills of exception should be presented and signed before appeal. The court is without authority to sign them later.”
This case was expressly affirmed in State v. Ruffin, 117 La. 358, 41 South. 647, and in State v. Griggsby, 117 La. 1046, 42 South. 497, the court said that a bill should be presented before an appeal is taken. This doctrine seems to be based on the principle that an appeal in a criminal case, being suspensive in its nature, divests the jurisdiction of the lower court.
Defendant’s remaining bill of exception was also signed after the appeal was granted.
The minutes of court do not show that time was granted for the presentation of either bill of exception.
Judgment affirmed.